Per Curiam.
J.R., a child under 18 years of age, appeals from the district court’s affirmance of the disposition order of the county court, sitting as a juvenile court, which committed him to the Youth Development Center-Kearney. J.R.’s sole assignment of error in this court is that such disposition is excessive. The error being without merit, we affirm.
J.R. was earlier adjudged to be a child within the provisions of Neb. Rev. Stat. § 43-247 (Reissue 1984), such as to give the juvenile court jurisdiction over him. Although the record does not tell us under what subdivision of § 43-247 such was done, it does tell us that upon being so adjudged' J.R. was placed on *103probation. The record also tells us that J.R. was subsequently adjudged to have violated the terms of his probation by taking a bicycle belonging to another. There is no assignment before us claiming that the adjudication he violated the terms of his probation is erroneous.
Neb. Rev. Stat. § 43-286(4) (Reissue 1984) specifically provides that one under the jurisdiction of the juvenile court may have his probation revoked.
Sparse as the record is, it does reveal that the county judge considered that J.R. was making no progress in his efforts to complete a study program and that the judge feared J.R. would get into more trouble if he kept “on this way.”
There is nothing before us from which we can determine that the district court’s affirmance of the county court’s disposition order is other than correct. Accordingly, the judgment of the district court is affirmed.
Affirmed.